                                          Case 3:18-cv-02701-TSH Document 37 Filed 01/28/21 Page 1 of 1




                                   1

                                   2

                                   3                                   UNITED STATES DISTRICT COURT

                                   4                                  NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6     ASHLEY WARWICK, et al.,                           Case No. 18-cv-02701-TSH
                                   7                    Plaintiffs,
                                                                                           ORDER SETTING CASE
                                   8               v.                                      MANAGEMENT CONFERENCE
                                   9     REJUVI LABORATORY, INC., et al.,
                                  10                    Defendants.

                                  11

                                  12          On October 29, 2018, the Court administratively closed this matter pending bankruptcy
Northern District of California
 United States District Court




                                  13   proceedings, which have now been resolved. ECF Nos. 34, 36. Accordingly, the Court shall

                                  14   conduct a case management conference on February 25, 2021 at 10:00 a.m. by Zoom video

                                  15   conference. The webinar link and instructions are located at

                                  16   https://cand.uscourts.gov/judges/hixson-thomas-s-tsh/. This conference shall be attended by lead

                                  17   trial counsel. Parties who are not represented by counsel must appear personally.

                                  18          By February 18, 2021, the parties shall file a joint case management statement containing

                                  19   the information in the Standing Order for All Judges in the Northern District of California,

                                  20   available at: http://cand.uscourts.gov/tshorders. The Joint Case Management Statement form may

                                  21   be obtained at: http://cand.uscourts.gov/civilforms. If the statement is e-filed, no chambers copy is

                                  22   required.

                                  23          IT IS SO ORDERED.

                                  24

                                  25   Dated: January 28, 2021

                                  26
                                                                                                    THOMAS S. HIXSON
                                  27                                                                United States Magistrate Judge

                                  28
